       Case 4:18-cv-05712-YGR Document 192 Filed 10/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     STATE OF CALIFORNIA, et al.,                        Case No. 4:18-cv-05712-YGR
12
                                            Plaintiffs, (Consolidated with No. 4:18-cv-05984-YGR)
13
                    v.                                   [PROPOSED] JUDGMENT
14

15   DAVID BERNHARDT, et al.,
16
                                          Defendants.
17

18   SIERRA CLUB, et al.,
19                                         Plaintiffs,
20                          v.
21
     DAVID BERNHARDT, et al.,
22
                                          Defendants.
23

24

25

26

27

28

     [Proposed] Judgment - Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
       Case 4:18-cv-05712-YGR Document 192 Filed 10/29/20 Page 2 of 2



 1         On March 4, 2020, this action came before the Court on the parties’ cross-motions for
 2   summary judgment, the Honorable United States District Court Judge Yvonne Gonzalez Rogers
 3   presiding. Pursuant to the Court’s July 15, 2020 Order: (1) Granting Plaintiffs’ Motions for
 4   Summary Judgment; and (2) Denying Defendants’ Motions for Summary Judgment, ECF No.
 5   177, the Court enters final judgment in favor of Plaintiffs State of California, by and through
 6   Xavier Becerra, Attorney General, and the California Air Resources Board; State of New Mexico,
 7   by and through Hector Balderas, Attorney General; and Sierra Club, Los Padres ForestWatch,
 8   Center for Biological Diversity, Earthworks, Environmental Defense Fund, Natural Resources
 9   Defense Council, The Wilderness Society, National Wildlife Federation, Citizens for a Healthy
10   Community, Dine Citizens Against Ruining Our Environment, Environmental Law and Policy
11   Center, Fort Berthold Protectors of Water and Earth Rights, Montana Environmental Information
12   Center, San Juan Citizens Alliance, Western Organization of Resource Councils, Wilderness
13   Workshop, Wildearth Guardians, and Wyoming Outdoor Council. The final rule entitled “Waste
14   Prevention, Production Subject to Royalties, and Resource Conservation; Rescission or Revision
15   of Certain Requirements,” 83 Fed. Reg. 49,184 (Sept. 28, 2018), is VACATED.
16

17             October 29, 2020
     Dated: ______________________________                  ___________________________________
                                                               YVONNE GONZALEZ ROGERS
18                                                           UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                        1
     [Proposed] Judgment - Case Nos. 4:18-cv-05712-YGR and 4:18-cv-05984-YGR
